In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00078-CR
                                                ______________________________
 
 
                                                                  
                                         EX PARTE:  ROY LEE HILL
 
 
                                                                                                  

 
 
                                        On
Appeal from the 76th Judicial District Court
                                                              Titus County,
Texas
                                                            Trial
Court No. 15435
                                                                              
                                                          
                                        
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM  OPINION
 
            Roy
Lee Hill appeals the denial of his application for writ of habeas corpus.  He contends that his right to be free from
double jeopardy was violated after the trial court previously declared a
mistrial which allowed the State to amend its indictment and prosecute
him.  Because the court’s mistrial was
declared prior to the jury panel being sworn, we affirm the trial court’s
judgment.  
            The
Fifth Amendment to the United States Constitution and Article I, Section 14 of
the Texas Constitution prohibit double jeopardy and protect individuals from
being tried twice for the same offense, possibly receiving double
punishments.  Albernaz v. United
States, 450 U.S.
333, 343 (1981); Illinois v. Vitale, 447 U.S. 410, 415 (1980); Stephens
v. State, 806 S.W.2d 812, 814–15 (Tex. Crim. App. 1990).  A prerequisite to the implication of
double-jeopardy protections is the requirement that “jeopardy must have
attached initially.”  State v. Moreno, 294 S.W.3d 594, 597
(Tex. Crim. App. 2009).  In a jury trial,
jeopardy attaches only when a jury is impaneled and sworn.  Id.; Ex parte Preston, 833 S.W.2d 515, 517
(Tex. Crim. App. 1992).  Once the panel
is sworn, a defendant has a constitutional right to have his guilt or innocence
decided by that particular jury.  Hubbard v. State, 798 S.W.2d 798, 799–800
(Tex. Crim. App. 1990) (citing Torres v.
State, 614 S.W.2d 436, 441 (Tex. Crim. App. 1981)).  Because the jury panel in this case was not
sworn, jeopardy did not attach.    
            Despite
the fact that a jury was not sworn, Hill argues that the trial court’s
declaration of mistrial violated double jeopardy because no manifest necessity
existed to justify the mistrial.[1]  As stated in Dinkins v. State, “[t]he doctrine of manifest necessity is
inextricably fused with the concept of jeopardy.”  894 S.W.2d 330, 343 (Tex. Crim. App.
1995).  We need not indulge Hill’s
contention of lack of manifest necessity since “[j]eopardy principles pose no
bar to declaration of a mistrial when the jury has not been impaneled or sworn.”  Reese
v. State, 936 S.W.2d 327, 328 (Tex. App.––Tyler 1996, pet. ref’d) (citing Dinkins, 894 S.W.2d at 343).  In other words, because jeopardy did not
attach, the trial court was not required to have manifest necessity to declare
a mistrial to avoid double jeopardy.  
            We
affirm the trial court’s judgment.  
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          August
9, 2010
Date Decided:             August
10, 2010
 
Do Not Publish




[1]Double
jeopardy does not forbid multiple trials of a single criminal charge if the
first trial resulted in a mistrial that was justified under the manifest
necessity doctrine.  Arizona v. Washington, 434 U.S. 497, 505–06 (1978).